                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 QUEEN TIERA R. MILLER,                         )   CASE NO.: 1:19-CV-01080
                                                )
         Plaintiff,                             )   JUDGE: DONALD C. NUGENT
                                                )
 vs.                                            )   DEFENDANT TYLER SMITH’S
                                                )   MOTION IN LIMINE TO EXCLUDE
 CITY OF SHAKER HEIGHTS, OHIO, et               )   REFERENCES OR TESTIMONY
 al.,                                           )   REGARDING DEFENDANT SMITH’S
                                                )   PRIOR INCIDENTS OR
         Defendants.                            )   INVESTIGATIONS

       Now comes Defendant Tyler Smith, by and through counsel, Mazanec, Raskin & Ryder

Co., L.P.A., and hereby moves this Honorable Court for an Order excluding reference to, evidence

regarding or testimony concerning any alleged prior incidents, complaints, or investigations

regarding Defendant Smith. As discussed more fully in the attached Brief in Support, any prior

alleged incidents, complaints or investigations are not relevant to the allegations or claims in this

case. Such incidents or investigations would constitute impermissible evidence of other alleged

crimes, wrongs, or acts. Further, such evidence would be unduly prejudicial. For these reasons,

Defendant’s Motion in Limine to exclude any reference, testimony or evidence regarding any prior

investigations, complaints or incidents related to Defendant Smith should be granted.

                                              Respectfully submitted,

                                              MAZANEC, RASKIN & RYDER CO., L.P.A.

                                              s/Terence L. Williams
                                              JOHN T. MCLANDRICH (0021494)
                                              TERENCE L. WILLIAMS (0081363)
                                              100 Franklin’s Row; 34305 Solon Road
                                              Cleveland, OH 44139
                                              (440) 248-7906; (440) 248-8861 – Fax
                                              Email: jmclandrich@mrrlaw.com
                                                       twilliams@mrrlaw.com
                                              Counsel for Defendant Tyler Smith
                                            CERTIFICATE OF SERVICE

          I hereby certify that on February 24, 2020, a copy of the foregoing Defendant Tyler Smith’s

Motion in Limine to Exclude References or Testimony Regarding Defendant Smith’s Prior

Incidents or Investigations was filed electronically. Notice of this filing will be sent to all

registered parties by operation of the Court’s electronic filing system. Parties may access this

filing through the Court’s system.

                                                    s/Terence L. Williams
                                                    JOHN T. MCLANDRICH (0021494)
                                                    TERENCE L. WILLIAMS (0081363)

                                                    Counsel for Defendant Tyler Smith
TRID-190137/Smith MIL to Exclude Prior Incidents




                                                      2
                                      BRIEF IN SUPPORT

I.     INTRODUCTION

       Defendant Smith is an officer with the Shaker Heights Police Department and is the only

remaining Defendant. Plaintiff alleges that Defendant Smith utilized his position as a police officer

to coerce her into sexual relations using a ticket he gave her as leverage. As a Shaker Heights

Police Officer, Defendant Smith has been the subject of prior citizen complaints and one or more

internal Shaker Heights investigations. Defendant anticipates that Plaintiff will attempt to offer

testimony or evidence regarding prior incidents, complaints or investigations.            Defendant

anticipates that Plaintiff will seek to introduce evidence or testimony regarding a complaint by a

female citizen, Celeste Rushin, involving Defendant Smith. Ms. Rushin submitted a citizen

complaint to the Shaker Heights Police Department regarding her claim that Defendant Smith

acted inappropriately and suggestively during a stop where he pulled her over about a year after

he previously pulled her over. Ms. Rushin alleged that Defendant Smith used the second stop to

inquire whether she still had a boyfriend. There were no allegations of any coercion into a sexual

relationship. The Shaker Heights Police Department investigated Ms. Rushin’s complaint which

it deemed unfounded and the investigation was closed.

       Any prior complaints or investigations related to Defendant Smith are irrelevant to

Plaintiff’s claims such allegations and would only serve as impermissible character evidence of

other crimes, wrongs, or acts. Further, such evidence is not relevant or probative as to any issue

for trial and would only be prejudicial. As such, Defendant’s Motion in Limine seeks to exclude

any reference, testimony or evidence concerning other citizen complaints and investigations at the

Trial of the within matter and should be granted.




                                                 3
II.    OTHER ALLEGED INCIDENTS, COMPLAINTS OR INVESTIGATIONS ARE
       NOT RELEVANT TO THE ALLEGATIONS OR CLAIMS IN THIS CASE.

       Any citizen complaints or corresponding investigations by the City of Shaker Heights

Police Department related to Defendant Smith are not relevant to the allegations or claims in this

case. As such, any reference to those other citizen complaints or investigations should be excluded.

The purpose of a motion in limine is to allow the Court to rule on issues pertaining to evidence in

advance of trial in order to avoid delay and ensure an even-handed and expeditious trial. Ind. Ins.

Co. v. Gen. Elec. Co., 326 F.Supp.2d 844, 846 (N.D. Ohio 2004). To be relevant, and therefore

admissible, evidence must have a tendency to make a fact more or less probable than it would be

without the evidence and the fact is of consequence in determining the action. Fed. R. Evid. 401.

Even if evidence is relevant, it must be excluded under Fed. R. Evid. 403 “if its probative value is

substantially outweighed by a danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury…” Fed. R. Evid. 403.

       Here, Defendant anticipates that Plaintiff will attempt to offer testimony or evidence

regarding other citizen complaints and internal investigations by the Shaker Heights Police

Department concerning Defendant Smith, specifically the complaint by Ms. Rushin. Reference

to, or testimony or evidence concerning such complaints and investigations does not make the

existence of any fact more or less probable. Such complaints or investigations are not related in

any way to the within case, and are irrelevant to Plaintiff’s pending claim under the Fourteenth

Amendment for a substantive due process violation. Whether Officer Smith was flirtatious with

Ms. Rushin does not make it more or less probable Officer Smith and Ms. Miller had consensual

sex or coerced sex. Even if evidence of other complaints and investigations is somehow relevant,

which it is not, that evidence must still be excluded because the probative value is substantially

outweighed by the danger of unfair prejudice, confusion of the issues, and misleading the jury.


                                                 4
The use of a mere allegation for flirtatious behavior to try to prove coerced sex is not probative

and would be highly prejudicial to Officer Smith. As such, any reference, testimony or evidence

of other complaints or investigations regarding Defendant Smith at the Trial of the within matter

should be excluded.

       Pursuant to Federal Rule of Evidence 404(b), “evidence of a crime, wrong, or other act is

no admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character.” Under this rule, the Southern District of Ohio

determined that alleged other acts of sexual harassment does not tend to make the existence of any

fact of consequence more or less probable in a lawsuit concerning sexual harassment and

retaliation. Abernathy v. Corinthian Colleges, Inc., S.D. Ohio 2:10-cv-131, 2013 WL 12180711

(S.D. Ohio 2013).

       Thus, any reference, testimony or evidence to other complaints or investigations involving

Defendant Smith would be evidence of other alleged crimes, wrongs, or acts which are irrelevant

to the pending claims. None of the other complaints or investigations involve allegations of sexual

interaction with Defendant Smith.       None of Plaintiff’s claims are based on these other

investigations or complaints. Any reference to other complaints and investigations can only be

intended to invoke the impermissible inference that Defendant Smith may have engaged in other

crimes, wrongs or acts and that, therefore, he is likely to have engaged in the alleged sexual

coercion in this case. Any such alleged probative value would also be outweighed by the highly

prejudicial nature of such testimony. As such, any reference, evidence or testimony of other acts

or investigations at the Trial of the within mater should be excluded.




                                                 5
III.      CONCLUSION

          For these reasons, Defendant Smith’s Motion in Limine to exclude the reference, evidence

or testimony of other complaints and investigations concerning Defendant Smith at the Trial of the

within matter should be granted.

                                                   Respectfully submitted,

                                                   MAZANEC, RASKIN & RYDER CO., L.P.A.

                                                   s/Terence L. Williams
                                                   JOHN T. MCLANDRICH (0021494)
                                                   TERENCE L. WILLIAMS (0081363)
                                                   100 Franklin’s Row
                                                   34305 Solon Road
                                                   Cleveland, OH 44139
                                                   (440) 248-7906
                                                   (440) 248-8861 – Fax
                                                   Email: jmclandrich@mrrlaw.com
                                                            twilliams@mrrlaw.com

                                                   Counsel for Defendant Tyler Smith
TRID-190137/Smith MIL to Exclude Prior Incidents




                                                      6
